Citation Nr: 1714442	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to both knees. 

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's son





ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Unites States Navy from February 1957 to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, in which the RO denied service connection for residuals of a bilateral knee injury and residuals of a back injury.  The Veteran filed a Notice of Disagreement (NOD) in March 2009.  The RO issued a Statement of the Case (SOC) in April 2013.  The Veteran filed a Substantive Appeal in June 2013.

Pursuant to 38 C.F.R. § 20.700(b) (2016), the Board does not hold hearing solely to permit an appearance by a representative to present argument, and thus the Veteran requesting the hearing is expected to appear in person.  The exception to the rule is where good cause.  In this case, the undersigned Veterans Law Judge determined that there was a showing of good cause, as established by the severe illness of the Veteran, which would permit the Board hearing to proceed without the appearance of the Veteran.  As such, the Disabled American Veterans, who holds the Veteran's Power of Attorney, was permitted to act as the representative at the hearing, and the Veteran's son was permitted to enter an appearance as a witness to provide sworn testimony and other evidence on behalf of the Veteran.  Accordingly, given these particular circumstances, a videoconference hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has carefully reviewed the entire record in order to ascertain whether additional development may be helpful to the Veteran.  Upon review, the Board notes that the Veteran's service treatment records are fire-related and unavailable for review in this case.  See Memorandum, Formal Finding on the Unavailability of Service Treatment Records, dated January 200.  The Board is aware that when the service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist, as well as an obligation to search alternative form of medical evidence which may support the Veteran's claims.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Currently, the Veteran in this case is severely ill, bedridden, and has suffered three strokes.  However, prior to becoming incapacitated, the Veteran had reported that he injured his knees and back during his active duty service.  In his July 2008 claim for service connection, the Veteran related that while climbing a rope during maneuvers, he fell and injured both of his knees.  The Veteran elaborated that he was hospitalized for approximately three months, and was in a cast for almost six months.  Also, the Veteran related that he was shot in the back in Manila and was hospitalized and operated on at that time.

During the March 2017 Board hearing, the Veteran's son identified private records that may be relevant to the Veteran's claims of service connection.  Specifically, the Veteran's son testified to the effect that his dad had "multiple boxes of medical records" but that he had only brought some of them to the hearing because he was not sure what he would need.  (See Hearing Transcript, p. 10).  Upon review, the claims file does not indicate that there is any private treatment records associated therewith.  There is an indication from the hearing testimony that these records could help establish that the Veteran suffered an injury to his knees and/or back, underwent knee or back surgery in service, or otherwise help corroborate his statements of an in-service injury.  As such, the discussion of private medical records during the hearing has triggered VA's duty to assist, and a remand is required to request and associate with the file the records identified by the Veteran's son.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran and his representative a letter requesting that the Veteran, and/or by and through his son, provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the Veteran's claim, to specifically include any outstanding pertinent private treatment records identified by the Veteran's son during March 2017 hearing.

The AOJ should also obtain any outstanding VA treatment records, specifically identified by the Veteran that may relate to a back and/or bilateral knee conditions.  

2.  If the Veteran, and/or by and through his son, responds, the AOJ should assist him obtaining any additional evidence  identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the claims for service connection for residuals of an injury to both knees and residuals of a back injury.

4.  If the claims for service connection for residuals of an injury to both knees and residuals of a back injury remain denied, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


